Exhibit 10.2

 

SECOND AMENDMENT TO THE

CLOUD PEAK ENERGY RESOURCES LLC DEFERRED COMPENSATION PLAN

 

WHEREAS, Cloud Peak Energy Resources LLC (the “Company”), a Delaware limited
liability company, adopted the Cloud Peak Energy Resources LLC Deferred
Compensation Plan (the “Plan”), effective as of March 18, 2011, and adopted the
First Amendment to the Plan effective January 1, 2012; and

 

WHEREAS, the Company has the ability to amend the Plan pursuant to Section 8.1;
and

 

WHEREAS, the Company desires to amend the definition of “Retirement” in the Plan
which has the effect of expanding the circumstances under which a Participant
will be entitled to an installment form of distribution under the Plan.

 

NOW, THEREFORE, the Company hereby amends the Plan in the following respects,
effective as of January 1, 2014:

 

1.              Section 1.24 of the Plan is amended by adding the following at
the end of said Section:

 

Effective for Company Contributions and Participant deferrals of Compensation on
and after January 1, 2014, “Retirement” means Termination of Service after
having attained age 55 and completed at least 10 Years of Service, or at age 65
or older.

 

2.              Section 5.2 is amended to delete the last sentence, such that
Section 5.2 reads in full as follows:

 

5.2                               Termination Distributions.  Except as provided
in Section 5.4, in the event of a Participant’s Termination of Service other
than by reason of Retirement, death or Disability, the Distributable Amount
credited to the Participant Deferral Accounts shall be paid in a lump sum in
cash, an annuity contract or other property on the Payment Date following
Termination of Service.

 

3.              In all other respects, the terms of this Plan are hereby
ratified and confirmed.

 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
as of the date indicated below.

 

 

CLOUD PEAK ENERGY RESOURCES LLC

 

 

 

 

 

/s/ Cary W. Martin

 

 

 

Cary W. Martin, SVP — Human Resources

 

 

 

Date:

10/4/13

 

Prepared by Holland & Hart LLP

 

1

--------------------------------------------------------------------------------